Order entered January 3, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00941-CR

                        ANTHONY RASHAD GEORGE, Appellant

                                            V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F16-76714-S

                                         ORDER
       Before the Court is appellant’s December 31, 2018 motion to substitute counsel. We

GRANT the motion.

       The Clerk of the Court is DIRECTED to REMOVE Sharita Blacknall and

SUBSTITUTE Robert Udashen and Brett Ordiway as retained counsel for appellant. All future

correspondence should be sent to Robert Udashen and Brett Ordiway, 2311 Cedar Springs Road,

Suite 250, Dallas, TX 75201.



                                                   /s/   CORY L. CARLYLE
                                                         JUSTICE